Citation Nr: 1315061	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  08-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder injury.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981, June 1985 to June 1989, and from August 1989 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; jurisdiction resides at the RO in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2012 hearing conducted via videoconference.  A transcript of the hearing is of record. 

This appeal was previously before the Board in June 2012.  The Board remanded the remaining claim on appeal so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2007, the Veteran filed the current claim for a rating in excess of 20 percent for a left shoulder injury on appeal.  In conjunction with a prior claim for an increased rating, the Veteran was afforded a VA shoulder examination in July 2006.  On physical evaluation, his motor strength was normal.  He had abduction to 180 degrees, with onset of pain at 45 degrees.  He had forward flexion to 170 degrees, with onset of pain at 90 degrees.  The examiner noted there was no diminution of his range of motion with repetitive testing.  There was also no evidence of atrophy in the upper extremity.  The examiner noted the Veteran had "no DeLuca criteria for" his left shoulder joint.  An x-ray taken in conjunction with the evaluation revealed two small calcified or ossific densities adjacent to the acromion, and no significant degenerative changes.  He was assessed with left shoulder tendonitis.

An October 2006 VA treatment record noted the Veteran had "very limited range of motion" of his left shoulder, with bicep and anterior shoulder discomfort.

In October 2007, the Veteran was afforded a VA examination in conjunction with his current claim on appeal.  The evaluator noted that x-rays of record revealed "some degenerative joint disease and calcification."  On physical evaluation, the Veteran had forward flexion and abduction of his left shoulder to 110 degrees.  He complained of pain "in all ranges of motion."  He had a positive impingement sign, and negative arm drop test.  His motor strength was "5-/5 in all planes of motion, secondary to complaints of pain."  The evaluator noted that after repetitive motion of the left shoulder there was no additional loss of joint function due to pain, fatigue or lack of coordination.  He was assessed with left shoulder impingement syndrome and rotator cuff tendonitis.

In November 2009, the Veteran was afforded an additional VA joints evaluation.  He reported that his shoulder pain had increased since the 2007 evaluation.  On physical evaluation he had forward flexion and abduction to 100 degrees.  He complained of pain on all ranges of motion.  He had a positive impingement sign.  His motor strength was 5/5 in all planes of motion.  After repetitive motion of the left shoulder there was no additional loss of joint function due to pain, fatigue or lack of endurance.  

A November 2011 x-ray of the left shoulder was read to reveal moderate degenerative changes in the joint and calcific tendinitis.

In March 2012, the Veteran testified at a Board hearing that he believed his left shoulder was "worse" and beyond the 20 percent rating assigned.  He stated that his left shoulder had lost some of its range of motion ("a lot") in the past ten years.  He stated that his shoulder "hurt" all the time, and that "certain things" would cause sharp pain.  The Veteran also stated that during his last VA examination he lifted his arm as high as he could, even though it hurt, and that it hurt him for four days after the evaluation.  

As noted above, in June 2012 the Board remanded the claim so that the Veteran could be afforded a VA examination.  In July 2012, the Veteran reported to a scheduled VA evaluation.  He reported daily pain, which worsened with motion of the shoulder or sleeping.  He refused to demonstrate range of motion, and stated that the last examination caused him too much pain.  His strength was 5/5 with internal and external rotation, with motor strength tested at the elbow at his side.  He refused to allow the evaluator to further examine his shoulder.  

The Board is sympathetic to the Veteran's complaints, including his report that range of motion testing results in significant pain.  At the same time, however, the Board notes that there is a great disparity between his more recent assertions that range of motion testing was too painful to even attempt to perform it, and previous VA examinations that showed little difficulty in moving the arm through significant ranges of motion.  Thus, it is unclear the Veteran's range of motion is truly so diminished that it is the functional equivalent of ankylosis (favorable or unfavorable).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for another VA examination and notified that failure to report to the scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner. All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

To the extent possible, the examiner should address the Veteran's limitation of motion in connection with the Veteran's left shoulder disorder.  The examiner should address whether there is other impairment of the right humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements. 

The examiner should also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal movements.  With regard to range of motion testing, the examiner must report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the left shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

The examiner must clarify whether there is ankylosis of the Veteran's scapula-humeral articulation, and if so, whether it is favorable, intermediate, or unfavorable.  If ankylosis is not found, the examiner should also opine as to whether range of motion is so diminished as a result of pain that it is the functional equivalent of ankylosis (favorable, intermediate, or unfavorable).

2.  Readjudicate the claim.  If the benefit sought is not granted in full, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


